Citation Nr: 1002510	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-10 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee replacement, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In that decision, the RO denied entitlement to 
an increased rating in excess of 30 percent for residuals of 
a total left knee replacement.  

In December 2007, the rating for residuals of a total left 
knee replacement was increased to 40 percent, effective May 
21, 2003.  A Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
his July 2004 notice of disagreement, the Veteran stated that 
a rating of at least 60 percent was warranted for his left 
knee disability.  Therefore, the claim for an increased 
rating for residuals of a total left knee replacement remains 
before the Board. 

In July 2005 and April 2008, the Veteran testified at 
hearings before a Decision Review Officer (DRO) at the RO.  
The transcript from the July 2005 hearing was irreparably 
damaged.  The Veteran initially declined the opportunity for 
another hearing, but a transcript of the April 2008 hearing 
has been associated with his claims folder. 

In his November 2007 substantive appeal (VA Form 9) as to the 
issue of entitlement to service connection for a right knee 
disability, the Veteran requested a Board hearing before a 
Veterans Law Judge at the RO (Travel Board hearing).  In a 
February 2008 letter, the Veteran's representative withdrew 
the hearing request.

In February 2009, the Board remanded this matter for further 
development.

The Veteran had also perfected an appeal with regard to the 
issue of entitlement to service connection for a right knee 
disability.  In October 2009, the Appeals Management Center 
(AMC) granted service connection for that disability, and 
thereby resolved the appeal.

In January 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In its February 2009 remand, the Board instructed the RO/AMC 
to schedule the Veteran for a VA examination to determine the 
current nature and severity of his left knee disability.  The 
examiner was instructed to report the ranges of left knee 
motion, in degrees, as well as any additional limitation that 
was attributable to functional factors such as weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  The examiner was also asked to provide an opinion as 
to the severity of any limitation of motion and as to the 
overall severity of the Veteran's left knee disability.

The Veteran was afforded a VA examination in March 2009.  The 
examiner provided an assessment of the Veteran's right knee 
disability, however no information was provided with regard 
to the Veteran's left knee disability.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance." Id. at 
270-1.  As a VA examination was not conducted with regard to 
the Veteran's left knee disability, the Board is compelled to 
again remand this claim for compliance with the instructions 
in its February 2009 remand.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service connected 
residuals of a total left knee 
replacement.  All indicated tests and 
studies should be conducted. 

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  

The examiner should report the ranges of 
left knee motion, in degrees, and should 
note the point, if any, at which pain 
occurs.  The examiner should also provide 
an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  This 
opinion should be expressed in terms of 
the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, 
or pain.

The examiner should report whether there 
is subluxation or instability, and if 
present, provide an opinion as to its 
severity.

The examiner should also express an 
opinion as to the severity of any 
limitation of left knee motion and as to 
the overall severity of the left knee 
disability.

The examiner is advised that the Veteran 
is competent to report his left knee 
symptoms and history; and such reports 
must be considered in formulating any 
opinions.

2.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



